Title: From James Madison to Joel Barlow, 17 November 1811
From: Madison, James
To: Barlow, Joel


private
Dear Sir
Washington Novr 17. 1811
You will receive by this conveyance the proper communications from the Dept. of State. You will see in them, the ground now avowed for the B. Orders in Council. It must render them co-durable with the war; for nothing but a termination of it will re-open the continental market to British products. Nor is it probable that peace will do it in its former extent. The pretension which requires the U. S. as a neutral power to assert an obligation on one belligerent, to favor, by its internal regulations, the manufactures of another, is a fitter subject for ridicule than refutation. It accordingly has no countenance here even among the most devoted Champions of G. B. Whether some of them, by arming themselves with simulated facts & sophystical distinctions, may not be embolded to turn out in her defence, will soon be seen. Nothing has yet passed in Congs. disclosing the sense of that Body, with respect to the moment & manner of meeting the conduct of G. B. in its pressent hostile shape. A disposition appears to enter at once on preparations, which will probably be put in force or not, as the effect of them on the British Councils, shall be ascertained in the course of the session. In the mean time it is not improbable that the merchant vessels may be permitted to arm for self-defence. This can scarcely fail to bring on maritime reprisals; and to end in the full extent of war; unless a change in the British system should arrest the career of events. All proceedings however relating to G. Britain will be much influenced by the conduct of France not only as it relates to a violation of our neutral rights; but of our national ones also, and to justice for the past as well as for the future and that too not only in cases strictly French, but in those in Naples & elsewhere indirect[l]y so. Altho’ in our discussions with G. B. we have been justified in viewing the repeal of the French decrees as sufficiently substantiated to require a fulfilment of the pledge to repeal the orders in Council; yet the manner in which the F. Govt. has managed the repeal of the decrees, and evaded a correction of other outrages, has mingled with the conciliatory tendency of the repeal, as much of irritation and disgust as possible. And these sentiments are not a little strengthened by the sarcastic comments on that management, with which we are constantly pelted in our discussions with the B. Govt., and for which the F. Govt. ought to be ashamed to furnish the occasion. In fact without a systematic change from an appearance of crafty contrivance, and insatiate cupidity, to an open manly & upright dealing with a nation whose example demands it, it is impossible that good will can exist; and that the ill will which her policy aims at directing against her enemy, should not, by her folly and iniquity be drawn off against herself. The late licenciousness of the F. privateers in the Baltic, the ruinous transmission of their cases to Paris, and the countenance said to be there given to such abuses, are kindling a fresh flame here: And if a remedy be not applied, & our merchantmen should arm, hostile collisions will as readily take place with one nation as the other. Were it not that our frigates would be in danger of rencounters with British Ships of superior force in that quarter, there could be no scruple at sending thither some of them, with orders to suppress by force the French and Danish depredations. I am aware that a pretext for these has been sought in the practice of our vessels in accepting British Convoy; but have they not in many instances at least been driven to this irregular step by the greater irregularities practised agst. them? We await the return of the Constitution not without a hope of finding the good effect of your remonstrances in a radical change of the French policy towards this Country.
The reparation for the outrage on the Chesapeake frigate, which you will find in the correspondence between Mr. F. & Mr. M. tho’ in a stile & extent sufficiently admissible under actual circumstances, has been so timed as to lose its conciliatory effect, by wearing the appearance of a diplomatic ruse. Those who value it most, do so on the calculation that Mr. F. is authorized to go forward in the road from which he has removed the stumbling block. In this they allow their wishes to mislead their judgments.
From a late communication of Mr. Russel, to the Secretary of State it appears that the F. Emperor has very wisely made up his mind for the Independence of Spanish America; and for the possession of E. as well as W. Florida by the U. S. It is to be hoped that no unworthy attempts will be made to extract money from the occasion. 1. because it is incompatible with the assumed idea that Sp: Ama. must be independent. 2. because, without our occupancy, that of G. B. would be interposed. 3. & essentially, because the pecuniary value of the territory is due from Spain to the U. S. You ought to know, that there is good reason to believe that an agent (Keene) for certain grasping land Jobbers of N. Orleans & possibly elsewhere, has been treating with the Cortes for the vacant lands in E. Florida. And it may be counted on that equal art & avarice will mingle themselves with every opportunity for corrupt speculations.
Hitherto the Continental Colonies of S. America have masked their views of independence, under a nominal adherence to Ferdinand as the head of the whole empire, in contradisti[n]ction to the Cortes governing the European part of it only. Venezuela however has thrown off this mask, has communicated to us its declaration of Independence, and solicits our acknowledging it by receiving a pub: Minister &c. Mexico, according to our intelligence wch. is difficult & obscure, is still in the struggle between the revolutionary & royal parties.
In what manner G. B. will proceed in the case of Venezuela, & other districts following its example does not yet appear. Whilst Ferdinand was acknowledged, it was less difficult to steer between the Cortes and the Colonies. It will require more dexterity to reconcile her political connections with the former, and her commercial views towards the latter. If our information from Cadiz be not very erroneous, she is doing us all the mischief there which her influence can effect. What her conduct may be in the event of our taking possession of E. Florida, cannot yet be said. The game she will play with Cuba, may more readily be conjectured. But like most of her others it may in the end be a losing one.
You will receive from the Dept of State a set of Newspapers, & will see the pub. countenance as reflected in that Mirror. I add one or two which happen to be at hand and to contain some things worth perusal. Accept my great esteem & most friendly respe⟨ct⟩
James Madison
